Citation Nr: 0427308	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  03-29 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether it was proper to reduce the rating for service-
connected bilateral hearing loss from 30 percent to 10 
percent.

2.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

According to the veteran's Defense Department Form 214, 
Report of Separation from the Armed Forces of the United 
States, he served on active military duty from January 1949 
to January 1950.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Lincoln, Nebraska (RO).

The issue of entitlement to an increased rating for hearing 
loss, currently rated as 10 percent disabling, is addressed 
in the Remand portion of the decision below and is remanded 
to the RO via the Appeals Management Center in Washington, 
DC.


FINDINGS OF FACT

1.  A February 2002 rating decision granted service 
connection for hearing loss and assigned a 30 percent 
evaluation effective November 6, 2001.  

2.  In a September 2003 rating decision, the RO reduced the 
disability evaluation for the veteran's hearing loss from 30 
percent to a 10 percent disability evaluation, effective from 
December 1, 2003.

3.  The evidence of record at the time of the rating 
reduction demonstrated hearing improvement in the veteran's 
right ear, as hearing acuity in his right ear went from Level 
IV to Level I.




CONCLUSION OF LAW

The requirements for a reduction in the evaluation of the 
veteran's hearing loss from 30 percent disabling to 10 
percent disabling have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.85, 
Diagnostic Code 6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue of whether the veteran's 30 percent evaluation for 
hearing loss was properly reduced to 10 percent.  

In April 2003, the RO sent the veteran a letter, with a copy 
to his representative, in which he was informed of the 
evidence and information for which he was responsible and the 
evidence that was considered VA's responsibility.  The letter 
explained that VA would make reasonable efforts to help him 
get pertinent evidence but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  Additional evidence was received 
from the veteran.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  Based on this 
record, the Board finds that VA's duty to notify has been 
satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that VA 
audiograms from November 2001 to April 2003 are of record.  
The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained and 
that there is sufficient evidence on file on which to make a 
decision.  There is no indication that additional relevant 
evidence exists, and the veteran has not pointed to any 
additional information that needs to be added to his VA 
claims folder with respect to the issue decided herein.

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2003).  

Law and Regulations

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2003). 

Generally, when reduction in the evaluation of a service-
connected disability or employability status is contemplated 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments, a rating proposing 
the reduction or discontinuance will be prepared setting 
forth all material facts and reasons.  The beneficiary must 
be notified at his or her latest address of record of the 
contemplated action and be furnished detailed reasons 
therefore.  The beneficiary must be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at the present level.  38 C.F.R. 
§ 3.105(e).

The provisions of 38 C.F.R. § 3.344 stipulate that rating 
agencies will handle cases affected by change of medical 
findings or diagnosis, so as to produce the greatest degree 
of stability of disability evaluations consistent with the 
laws and VA regulations governing disability compensation and 
pension.  It is essential that the entire record of 
examination and the medical-industrial history be reviewed to 
ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
Examinations that are less thorough than those on which 
payment were originally based will not be used as a basis for 
reduction.  Ratings for diseases subject to temporary or 
episodic improvement will not be reduced on the basis of any 
one examination, except in those instances where all the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a).

However, the provisions of 38 C.F.R. § 3.344(c) specify that 
the above considerations are required for ratings that have 
continued for long periods at the same level (five years or 
more) and that they do not apply to disabilities that have 
not become stabilized and which are likely to improve.  
Therefore, re-examinations disclosing improvement, physical 
or mental, in these disabilities will warrant a reduction in 
rating.

The severity of hearing loss is determined by comparison of 
audiometric test results with specific criteria set forth at 
38 C.F.R. § 4.85, Diagnostic Codes 6100 through 6110 (2003).  
Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz (cycles 
per second).  The Schedule allowed for such audiometric test 
results to be translated into a numeric designation ranging 
from Level I, for essentially normal acuity, to Level XI, for 
profound deafness, in order to evaluate the degree of 
disability from bilateral service-connected defective 
hearing.  The evaluations derived from the schedule are 
intended to make proper allowance for improvement by hearing 
aids.  38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, or when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86.  

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

Factual Background

The veteran's hearing was 15/15, bilaterally, on entrance 
examination in January 1949.  His hearing was 15/15, 
bilaterally, for whispered voice on separation examination in 
January 1950.

An uninterpreted private Beltone audiogram dated in November 
2000 shows pure tone thresholds from 500 to 4000 hertz that 
appear to be from 10 to 20 decibels in the right ear and from 
60 to 85 decibels in the left ear.

The veteran complained on VA audiological evaluation in 
November 2001 of decreased hearing and tinnitus.  It was 
noted that he wore a hearing aid in his left ear only.  
Audiological evaluation revealed the following pure tone 
thresholds, in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
45
45
45
41
LEFT
95
85
95
95
93
Speech recognition scores in November 2001 were 72 percent in 
the right ear and 12 percent in the left ear.  It was 
reported that the test results showed a mild to moderate 
sensorineural hearing loss in the right ear and a severe to 
profound sensorineural hearing loss in the left ear.

A February 2002 rating decision granted service connection 
for hearing loss and assigned a 30 percent evaluation 
effective November 6, 2001.  

Audiological evaluation in December 2002 revealed the 
following pure tone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
20
25
35
24
LEFT
85
75
80
90
83

Speech recognition scores in December 2002 were 100 percent 
in the right ear and zero percent in the left ear.  It was 
reported that the test results showed a mild to moderate 
sensorineural hearing loss in the right ear and a severe to 
profound sensorineural hearing loss in the left ear.

Audiological evaluation in April 2003 revealed the following 
pure tone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
20
30
30
24
LEFT
95
80
90
90
89

Speech recognition scores in April 2003 were 94 percent in 
the right ear and zero percent in the left ear.  It was 
reported that the test results showed normal hearing for 
rating purposes in the right ear and a severe to profound 
sensorineural hearing loss in the left ear.

VA outpatient records for May 2003 reveal that the veteran 
was given a hearing aid, apparently for his right ear.

A May 2003 rating decision proposed to reduce the veteran's 
30 percent evaluation for hearing loss to 10 percent based on 
the recent audiological findings, and the veteran was 
notified of the proposed action in a May 2003 letter.  He 
timely appealed.

In a September 2003 rating decision, the RO reduced the 
disability evaluation for the veteran's hearing loss from 30 
percent to a 10 percent disability evaluation, effective from 
December 1, 2003.

The veteran testified at a videoconference hearing before the 
Board in May 2004 that hearing in his right ear has not 
improved, as evidenced by the fact that he was recently given 
a hearing aid for his right ear; and that the September 2003 
Statement of the Case was incorrect in noting that the right 
ear was the veteran's poorer ear for hearing.

Analysis

The veteran contends that his 30 percent disability 
evaluation should be restored because his hearing has not 
improved.

As noted above, A May 2003 rating decision proposed to reduce 
the veteran's 30 percent evaluation for hearing loss to 10 
percent, based on an improvement in the hearing acuity in the 
veteran's right ear, and the veteran was notified of the 
proposed action in a May 2003 letter.  A September 2003 
rating decision reduced the disability evaluation for the 
veteran's hearing loss from 30 percent to a 10 percent 
disability evaluation, effective from December 1, 2003.  

With respect to the procedural requirements, the Board finds 
that the RO complied with the due process requirements set 
forth under 38 C.F.R. § 3.105(e).  The veteran was duly 
notified by letter in May 2003 of the proposal to reduce the 
assigned disability rating for his hearing loss from 30 
percent to 10 percent, and he was told that he could present 
evidence and argument against the reduction.  Thereafter, the 
RO issued a rating decision reducing the rating effective as 
of December 1, 2003, and the veteran was provided notice of 
this action by letter dated in September 2003.  The veteran 
was informed in September 2003 of his appellate rights and 
this appeal ensued.

With respect to the criteria under 38 C.F.R. § 3.344, the 
Board finds that, because the 30 percent rating in question 
had been in effect for less than five years, the provisions 
of 38 C.F.R. § 3.344(a) and (b) are not for application in 
this case, and a single re-examination disclosing improvement 
in the disability is sufficient to warrant reduction in a 
rating.  See 38 C.F.R. § 3.344(c); see also Brown v. Brown, 5 
Vet. App. 413, 418 (1993).

Notwithstanding the single-examination rule set forth in § 
3.344(c), in connection with the proposed reduction action 
and subsequent appeal of the final reduction in this case, 
the reduction was actually based on the results of two VA 
audiological examinations, which were conducted in December 
2002 and April 2003.  The Board therefore concludes that the 
reduction was done in accordance with the procedure set forth 
in VA regulations.

In cases in which 38 C.F.R. § 3.344(a) is inapplicable, the 
United States Court of Appeals for Veterans Claims (Court) 
has indicated that consideration must be given to 38 C.F.R. § 
4.1 (2003) which requires each disability be viewed in 
relation to its history; 38 C.F.R. § 4.2 (2003) which 
requires examination reports to be interpreted in light of 
the whole recorded history and requires consideration of each 
disability from the point of view of the veteran working or 
seeking work; 38 C.F.R. § 4.10 (2003) which requires 
determination of the ability of the affected part of the body 
to function under the ordinary conditions of daily life, 
including employment; and 38 C.F.R. § 4.13 (2003) which 
requires the rating agency to assure itself, when any change 
in evaluation is to be made, that there has been an actual 
change in the condition, for better or worse, and not merely 
a difference in the thoroughness of the examination or in use 
of descriptive terms.  See Faust v. West, 13 Vet. App. 342, 
350 (2000); Brown, 5 Vet. App. 413, 420-21 (1993).

The Court further stated that it was VA's responsibility "in 
any rating-reduction case to ascertain, based upon review of 
the entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations"  and that "not only must it 
be determined that an improvement in a disability has 
actually occurred but also that that improvement actually 
reflects an improvement in the veteran's ability to function 
under the ordinary conditions of life and work."  Brown, 5 
Vet. App. at 421.  

As noted above, the veteran's bilateral hearing loss is 
evaluated by means of a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The percentage 
evaluation is found from Table VII in 38 C.F.R. § 4.85 by 
intersecting the vertical column appropriate for the numeric 
designation for the ear having the better hearing acuity and 
the horizontal row appropriate to the numeric designation 
level for the ear having the poorer hearing acuity.  See 38 
C.F.R. §§ 4.85(b).

With the above-cited legal framework for consideration, the 
Board has reviewed the evidence of record and finds that the 
relevant evidence demonstrates an improvement in the hearing 
acuity of the veteran's right ear from November 2001 to April 
2003.  

The Board notes that there is no question that the veteran 
has severe hearing loss in the left ear, which has always 
been assigned hearing numeric designation XI, representing 
the most severe hearing loss for one ear.  Although the 
November 2001 VA audiogram shows a pure tone threshold 
average loss at the relevant frequencies from 1000 to 4000 
hertz of 41 decibels and speech discrimination ability of 72 
percent in the right ear, which translates to hearing numeric 
designation IV, the following two VA audiological 
evaluations, which are as thorough as the November 2001 
evaluation, show improved hearing in the right ear with a 
pure tone threshold average loss at the relevant frequencies 
from 1000 to 4000 hertz of 24 decibels and speech 
discrimination ability of at least 94 percent, which 
translates to hearing numeric designation I.  According to 
Table VII, the relevant table for determining percentage 
evaluations for hearing impairment, while a 30 percent 
evaluation is assigned when the poorer ear is level XI and 
the better ear is level IV, a 10 percent evaluation is 
assigned when hearing in the poorer ear is level XI and the 
better ear is level I.  Application of 38 C.F.R. § 4.86 does 
not result in a higher evaluation.

Although the veteran has pointed out that the September 2003 
Statement of the Case incorrectly reported that the veteran's 
right ear was his poorer ear, the Board notes that the 
Statement of the Case subsequently reported that the left ear 
was the poorer ear.  The RO notation that the right ear was 
poorer was a typographical error and did not affect the 
determination of the veteran's hearing acuity under 38 C.F.R. 
§ 4.85.  Although the veteran appears to have been given a 
hearing aid for his right ear in May 2003, evaluations of 
hearing acuity are objectively determined by comparing the 
results of certified audiological evaluations to the proper 
rating table, as noted above, even if the veteran is 
subsequently given a hearing aid.  

The Board therefore finds that, by a clear preponderance of 
the evidence, the RO correctly reduced the schedular rating 
assigned to the veteran's hearing loss from 30 percent to 10 
percent under 38 C.F.R. §§ 3.105(e) and 3.344(c), and that, 
accordingly, restoration of the 30 percent rating that had 
been in effect prior to December 1, 2003 is not warranted.


ORDER

The reduction in the rating assigned to the veteran's hearing 
loss from 30 percent to 10 percent, effective December 1, 
2003, was proper.


REMAND

The Board notes that the veteran submitted a copy of a 
private audiogram, dated in April 2004, at his 
videoconference hearing in May 2004.  Although the audiogram 
indicates a possible decrease in the veteran's hearing 
ability in the right ear, this audiogram is uninterpreted, 
meaning that the pure tone threshold averages at the relevant 
frequencies and the discrimination ability scores are not 
provided by the audiologist, as required by 38 C.F.R. § 4.85.  

In light of the above, the issue of entitlement to an 
increased evaluation for service-connected bilateral hearing 
loss is remanded for the following action:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.

2.  The RO should request that the veteran 
provide the names and addresses of any health 
care providers who have recently treated or 
examined him for his service-connected 
hearing loss.  After securing the necessary 
authorization, the RO should attempt to 
obtain copies of any pertinent treatment 
records identified by the veteran that have 
not been previously secured.  If VA is 
unsuccessful in obtaining any medical records 
identified by the veteran, it should inform 
the veteran of this and provide him an 
opportunity to submit copies of the 
outstanding medical records.

3.  The RO should then arrange for a VA 
audiometric examination of the veteran by an 
examiner with appropriate expertise to 
determine the current severity of the 
veteran's service-connected bilateral hearing 
loss.  The veteran's VA claims folder, 
including a copy of this Remand, must be made 
available to and reviewed by the examiner.  
Audiometric findings necessary to apply 
pertinent rating criteria should be made.  A 
complete rationale for any opinion expressed 
should be included in the examination report.  
A report of the audiometric examination 
should be typed and associated with the 
veteran's VA claims folder.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After the above development has been 
completed, the veteran's claim for an 
increased evaluation for his service-
connected bilateral hearing loss should be 
readjudicated.  Consideration must be given 
to the provisions of 38 C.F.R. § 3.321(b)(1).  
If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided a Supplemental Statement 
of the Case and given an appropriate 
opportunity to respond.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



